   Case 9:19-cv-80825-DMM Document 17-1 Entered on FLSD Docket 08/14/2019 Page 1 of 2


Admin Assistant

From:                           Matthew Dietz
Sent:                           Tuesday, August 13, 2019 3:16 PM
To:                             Admin Assistant
Subject:                        Fwd: Fall Rec Baseball - Registration Closing Soon!!

Follow Up Flag:                 Follow up
Flag Status:                    Flagged



Print out just the email and prep a notice of filing for me to review tonight. Thanks

Sent from my iPhone

Begin forwarded message:

       From: Jennifer <jeniega@aol.com>
       Date: August 13, 2019 at 12:06:59 PM PDT
       To: info@justdigit.org
       Subject: Fwd: Fall Rec Baseball - Registration Closing Soon!!

       Just got this

       Sent from my iPhone

       Begin forwarded message:

               From: "PBG Baseball (Palm Beach Gardens Youth Athletic Association)"
               <clubnews@bluesombrero.com>
               Date: August 13, 2019 at 3:04:49 PM EDT
               To: quashdmd@aol.com
               Cc: jeniega@aol.com
               Subject: Fall Rec Baseball - Registration Closing Soon!!
               Reply-To: info@pbgbaseball.com



                                    2019 Fall Rec Baseball
                                         Registration
                                                      Closing Soon!!!
                                                                  **Season**
                                                           September 1st-November 1st


                                                          1

                                                                                        EXHIBIT - A
Case 9:19-cv-80825-DMM Document 17-1 Entered on FLSD Docket 08/14/2019 Page 2 of 2

                                                        **Request**
                 The only request that will be honored this season is a Manager requesting their 1st Assistant
                                                           Coach.

                                                     **Managers Needed**
               Please consider managing a Fall rec team this season. Those that are selected to manage a team
                will receive a full refund for their child's registration on the team they are managing (non-resident
               fees still apply). You must be a manager to receive the refund, not an assistant coach. If you have
                        any questions regarding the Manager position please email info@pbgbaseball.com.




               Palm Beach Gardens Youth Athletic Association
                              For general inquiries, please contact your organization directly.
                                            Email: donotreplypbgyaa@gmail.com




                                     DICK'S TEAM                    teamsportshq.dsg.com
                                     SPORTS HQ                     www.bluesombrero.com
                                     Powered by Blue
                                     Sombrero
                                     746 Willoughby Way,
                                     Suite 300
                                     Atlanta, GA 30312

                                            Want to opt out of these types of emails?

                                     quashdmd@aol.com (primary)                UNSUBSCRIBE
                                     jeniega@aol.com (secondary)               UNSUBSCRIBE




                                                 2

                                                                                             EXHIBIT - A
